                         Case 11-14074-LSS             Doc 339       Filed 08/13/21        Page 1 of 16




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------- x
         In re                                                    : Chapter 15
                                                                  :
         Crystallex International Corporation 1                   : Case No. 11-14074 (LSS)
                                                                  :
         Debtor in a Foreign Proceeding.                          : Ref. Docket No. 328
                                                                  :
                                                                  : Hearing Date: August 20, 2021 at 10:00 a.m. (ET)
                                                                  :
         -------------------------------------------------------- x

                    FOREIGN REPRESENTATIVE’S OBJECTION TO MOTION FOR AN
                      ORDER DIRECTING THE APPOINTMENT OF AN EXAMINER
                      AND INDEPENDENT COUNSEL FOR THE SHAREHOLDERS

                 Crystallex International Corporation, in its capacity as the court-appointed foreign

         representative (the “Foreign Representative”) for the above-captioned debtor (the “Debtor”) in a

         proceeding (the “Canadian Proceeding”) under Canada’s Companies’ Creditors Arrangement Act,

         R.S.C. 1985, c. C-36, as amended (the “CCAA”), pending before the Ontario Superior Court of

         Justice (Commercial List) (the “Canadian Court”), respectfully submits this objection

         (this “Objection”) to the Motion for an Order Directing the Appointment of an Examiner and

         Independent Counsel for the Shareholders [Docket No. 328] (the “Motion”), filed on July 26,

         2021, by Adelso Adrianza (the “Movant”).                    In support of this Objection, the Foreign

         Representative respectfully represents as follows:




         1
          The last four digits of the Debtor’s United States taxpayer identification number are 2628. The Debtor’s executive
         headquarters are located at 8 King Street East, Suite 1201, Toronto, Ontario, M5C 1B5, Canada.
28457739.3
                  Case 11-14074-LSS             Doc 339        Filed 08/13/21    Page 2 of 16




                                       PRELIMINARY STATEMENT 2

           1.       The Motion should be denied because it seeks unnecessary relief that is outside the

statutory authority and scope of Chapter 15 of the Bankruptcy Code and antithetical to its

underlying and fundamental principles.

           2.       First, there is no statutory authority in Chapter 15 for the appointment of an

examiner, except at the request of a foreign representative. 3 Similarly, there is no statutory basis

for Movant’s request for the appointment of counsel to represent the Debtor’s shareholders in

connection with the Chapter 15 case. Accordingly, the Motion should be denied based on a plain

textual interpretation of the Bankruptcy Code.

           3.       Second, assuming authority exists under the Bankruptcy Code to grant the Motion,

it should nonetheless be denied because it conflicts with fundamental principles of Chapter 15,

namely “international comity and respect for the laws and judgments of other nations.” 4 The

Motion is, at bottom, an effort to re-litigate issues already decided by the Canadian Court (and

recognized by this Court), most prominently, the CCAA Financing Order and various amendments

to the DIP Credit Agreement. In fact, Movant admittedly seeks relief in this Court because he has

been unable to convince the Debtor, the Monitor, or the Canadian Court (among others) to accept

his view regarding multiple issues that have been the subject of an extensive letter-writing

campaign over the years. 5 Stated differently, Movant is requesting the Court override (or at least




2
 Capitalized terms used but not defined in this Preliminary Statement shall have the meanings given to such terms
below.
3
  See 11 U.S.C. §§ 1519 & 1521 (providing that the Court may grant certain specified relief “at the request of the
foreign representative…”.)
4
    In re Vitro S.A.B. de CV, 701 F.3d 1031, 1053 (5th Cir. 2012).
5
 Motion, ¶ 65 (“The several unanswered communications to the Debtor, the Monitor and the CCAA Court since
December 2017 (see Exhibit 1) raising the [sic] issued and requesting to review and redress the issues harming the
                                                           2
                Case 11-14074-LSS               Doc 339        Filed 08/13/21         Page 3 of 16




second-guess) the judgment of the Canadian Court and the Monitor regarding issues that, as

Movant admits, have already been raised and in some cases litigated before the Canadian Court,

as well as re-visit its own orders recognizing nearly all of those rulings. The requested relief would

be extraordinary in light of the policies that underlie Chapter 15 of the Bankruptcy Code, and the

circumstances do not warrant it here.

         4.       Relatedly, the requested relief is unnecessary. The Canadian Proceeding is moving

forward under the oversight of the Canadian Court and with the active participation of the Monitor

– a statutory appointee and an officer of the Canadian Court charged with many of the same duties

any examiner appointed by this Court would presumably undertake (among others). In addition,

there is, in fact, already an ad hoc committee of equity security holders that has been active in the

Canadian Proceeding with the assistance of counsel. There is no basis or need to duplicate these

efforts or to incur the attendant costs.

         5.       For these reasons, set forth more fully below, the Court should deny the Motion.

                                                 BACKGROUND

         6.       On December 23, 2011 (the “Petition Date”), the Debtor commenced the Canadian

Proceeding and the Canadian Court entered the Initial Order, pursuant to the CCAA, providing

various forms of relief thereunder.              Also on the Petition Date, the Foreign Representative

commenced this proceeding by filing a verified petition on behalf of the Debtor, pursuant to

sections 1504 and 1515 of the Bankruptcy Code, seeking recognition by this Court of the Canadian

Proceeding as a “foreign main proceeding” under chapter 15.




Estate and the Shareholders attest to the futility of additional efforts to promote the resolution of the issues involved
outside the courts and the need for the instant Motion.”
                                                           3
              Case 11-14074-LSS         Doc 339      Filed 08/13/21     Page 4 of 16




       7.      Pursuant to the Initial Order, the Canadian Court appointed Ernst & Young Inc. as

monitor (the “Monitor”) pursuant to the CCAA. Generally, the Monitor is an officer of the

Canadian Court charged with overseeing the Canadian Proceeding in a neutral fashion and

reporting to the Canadian Court and stakeholders with respect to various aspects of the Debtor’s

restructuring efforts. To-date, the Monitor has filed 36 reports in the Canadian Proceeding, the

most recent of which was filed on May 3, 2021 and is attached hereto as Exhibit A.

       8.      On January 20, 2012, the Court entered the Order Granting Final Relief in Aid of

Canadian Proceeding Pursuant to Section 105(a), 1517, 1520, and 1521 of the Bankruptcy Code

[Docket No. 44] (the “Recognition Order”). Pursuant to the Recognition Order, the Court

(a) granted recognition of the Canadian Proceeding as a “foreign main proceeding” under section

1517 and (b) enforced in full the Initial Order on a permanent basis in the United States, including,

without limitation, any extensions of the Stay Period granted by the Canadian Court.

       9.      On April 26, 2012, the Court entered the Order Enforcing Financing Order of the

Canadian Court [Docket No. 111] (the “U.S. Financing Order”), which, among other things,

(a) recognized and enforced the CCAA Financing Order of the Canadian Court, issued on April

16, 2012 (the “CCAA Financing Order”), including any amendments thereto, approving the DIP

Credit Agreement (as defined in the CCAA Financing Order) and (b) granted to, and for the benefit

of, the DIP Lender (as defined in the CCAA Financing Order) certain protections afforded by the

Bankruptcy Code.

       10.     Some of the key features of the Debtor’s court-approved DIP financing were: (i) an

initial US $36 million principal amount loan (which was subsequently increased following several

additional advances to US $75,733,333.33 of principal amount, such that the DIP loan principal

and interest balance as of July 31, 2021 according to the DIP Lender is approximately US $164

                                                 4
              Case 11-14074-LSS         Doc 339       Filed 08/13/21    Page 5 of 16




million); (ii) at the time the DIP Financing Agreement was approved, the DIP Lender had also

earned 35% of the Net Arbitration Proceeds (as defined in the DIP Financing Agreement and also

called “NAP”), (which earned NAP amount was increased to 88.274% following additional DIP

loan advances); (ii) the Debtor’s board would be comprised of two Debtor directors, two nominees

of the DIP Lender, and an independent director selected by mutual agreement of the Debtor and

the DIP Lender; and (iii) Exhibit F to the DIP Financing Agreement set forth the court-approved

waterfall setting out the priority and order of distributions of claims against the Debtor.

       11.     An ad hoc committee of the Debtor’s senior unsecured noteholders

(the “Noteholder Committee”) vigorously opposed the Debtor’s DIP financing on a number of

grounds, including on the basis that the DIP Lender had been given control over the Debtor and

its restructuring process. The Canadian Court carefully considered and then dismissed the

Noteholder Committee’s opposition, and the Noteholder Committee appealed that decision. On

June 13, 2012, the Ontario Court of Appeal dismissed the Noteholder Committee’s appeal and

upheld approval of the DIP Financing.

       12.     Below is a brief summary of the various financing-related recognition orders

entered by the Court since the entry of the CCAA Financing Order and U.S. Financing Order:

       a.      On June 19, 2013, this Court entered the Order Recognizing the Additional
               Financing Order of the Canadian Court [Docket No. 125] (the “First Additional
               U.S. Financing Order”), which, among other things, recognized and enforced the
               Additional CCAA Financing Order of the Canadian Court, issued on June 5, 2013
               (the “First Additional CCAA Financing Order”), including any amendments
               thereto, approving the Second DIP Amendment (as defined in the First Additional
               U.S. Financing Order).

       b.      On April 28, 2014, this Court entered the Order Recognizing the Second Additional
               CCAA Financing Order [Docket No. 138] (the “Second Additional U.S. Financing
               Order”), which, among other things, recognized and enforced the Second
               Additional CCAA Financing Order of the Canadian Court, issued on April 14, 2014
               (the “Second Additional CCAA Financing Order”), including any amendments

                                                  5
     Case 11-14074-LSS       Doc 339      Filed 08/13/21   Page 6 of 16




      thereto, approving the Third DIP Amendment (as defined in the Second Additional
      U.S. Financing Order).

c.    On February 3, 2015, this Court entered the Order Recognizing Approval Order
      [Docket No. 162] (the “Third Additional U.S. Financing Order”), which, among
      other things, recognized and enforced the Approval Order of the Canadian Court,
      issued on December 18, 2014 (the “Third Additional CCAA Financing Order”),
      including any amendments thereto, approving the Fourth DIP Amendment (as
      defined in the Third Additional U.S. Financing Order).

d.    On December 27, 2016, this Court entered the Order Recognizing and Enforcing
      the CCAA Extension and Amendment Order [Docket No. 184] (the “U.S. Extension
      and Amendment Order”), which, among other things, recognized and enforced the
      Order of the Canadian Court, issued on December 14, 2016 (the “CCAA Extension
      and Amendment Order”) approving the Extension and Amendment (as defined in
      the U.S. Extension and Amendment Order).

e.    On June 23, 2017, this Court entered the Order Recognizing and Enforcing the
      CCAA Second Extension and Amendment Order [Docket No. 189] (the “U.S.
      Second Extension and Amendment Order”), which, among other things, recognized
      and enforced the Order of the Canadian Court, issued on May 25, 2017 (the “CCAA
      Second Extension and Amendment Order”) approving the Second Extension and
      Amendment (as defined in the U.S. Second Extension and Amendment Order).

f.    On February 15, 2018, this Court entered the Order Recognizing and Enforcing the
      CCAA Bridge DIP Loan Order [Docket No. 251] (the “U.S. Bridge Loan Order”),
      which, among other things, recognized and enforced the Order of the Canadian
      Court, dated December 20, 2017, approving the Bridge Loan Agreement and the
      Seventh Amendment Agreement (as such terms are defined in the U.S. Bridge Loan
      Order).

g.    On June 20, 2018, this Court entered the Order Recognizing and Enforcing the
      CCAA Fifth Extension and Ninth Amendment Order [Docket No. 260] (the “U.S.
      Fifth Extension and Ninth Amendment Order”), which, among other things,
      recognized and enforced the Order of the Canadian Court, dated May 9, 2018 (the
      “CCAA Fifth Extension and Ninth Amendment Order”) approving the Ninth
      Amendment Agreement (as defined in the U.S. Fifth Extension and Ninth
      Amendment Order).

h.    On November 13, 2018, this Court entered the Order Recognizing and Enforcing
      the CCAA Sixth Extension and Tenth Amendment Order [Docket No. 275] (the
      “U.S. Sixth Extension and Tenth Amendment Order”), which, among other things,
      recognized and enforced the Order of the Canadian Court, dated October 29, 2018
      (the “CCAA Sixth Extension and Tenth Amendment Order”) approving the Tenth
      Amendment Agreement (as defined in the U.S. Sixth Extension and Tenth
      Amendment Order).
                                      6
               Case 11-14074-LSS             Doc 339        Filed 08/13/21       Page 7 of 16




        i.       On May 28, 2019, this Court entered the Order Recognizing and Enforcing the
                 CCAA Seventh Extension and Eleventh Amendment Order [Docket No. 294] (the
                 “U.S. Seventh Extension and Eleventh Amendment Order”), which, among other
                 things, recognized and enforced the Order of the Canadian Court, dated May 3,
                 2019 (the “CCAA Seventh Extension and Eleventh Amendment Order”) approving
                 the Eleventh Amendment Agreement (as defined in the U.S. Seventh Extension and
                 Eleventh Amendment Order).

        j.       On December 5, 2019, this Court entered the Order Recognizing and Enforcing the
                 CCAA Eighth Extension and Twelfth Amendment Order [Docket No. 306] (the
                 “U.S. Eighth Extension and Twelfth Amendment Order”), which, among other
                 things, recognized and enforced the Order of the Canadian Court, dated November
                 4, 2019 (the “CCAA Eighth Extension and Twelfth Amendment Order”) approving
                 the Twelfth Credit Agreement Amendment (as defined in the U.S. Eighth Extension
                 and Twelfth Amendment Order).

        k.       On January 5, 2021, this Court entered the Order Recognizing and Enforcing the
                 CCAA Tenth Extension and Fourteenth Amendment Order [Docket No. 320] (the
                 “U.S. Tenth Extension and Fourteenth Amendment Order”), which, among other
                 things, recognized and enforced the Order of the Canadian Court, dated November
                 3, 2020 (the “CCAA Tenth Extension and Fourteenth Amendment Order”)
                 approving the Fourteenth Credit Agreement Amendment (as defined in the U.S.
                 Tenth Extension and Fourteenth Amendment Order). 6

        13.      On November 24, 2017, the Canadian Court approved a settlement agreement

between the Debtor and Venezuela pursuant to which the Debtor would receive certain payments

from Venezuela; however, Venezuela failed to fulfill the terms of the agreement.

        14.      On September 10, 2018, the Debtor entered into an amended settlement agreement

with Venezuela (the "Amended Settlement Agreement"), pursuant to which Venezuela agreed to

pay approximately $1.265 billion to the Debtor, including an initial payment of $425 million. On

September 17, 2018, the Canadian Court approved the Amended Settlement Agreement.




6
  Recognition by this Court of the Order entered by the Canadian Court granting a ninth extension of the stay to
November 6, 2020 and approving the Thirteenth Amendment to the DIP Credit Agreement was not sought by the
Foreign Representative. In addition, recognition by this Court of the Order entered by the Canadian Court granting
an eleventh extension of the stay to November 5, 2021 and approving the Fifteenth Amendment to the DIP Credit
Agreement has not been sought by the Foreign Representative.
                                                        7
              Case 11-14074-LSS          Doc 339      Filed 08/13/21     Page 8 of 16




                                           OBJECTION

A.     The Motion Seeks Relief Outside of the Scope of Chapter 15 of the Bankruptcy Code
       and Should Therefore be Denied

       15.     As noted by the Supreme Court in Hartford Underwriters Ins. Co. v. Union Planters

Bank, N.A., in approaching questions of statutory interpretation courts “begin with the

understanding that Congress ‘says in a statute what it means and means in a statute what it says

there.’” 530 U.S. 1, 6, 120 S. Ct. 1942, 1947, 147 L. Ed. 2d 1 (2000) (quoting Connecticut Nat.

Bank v. Germain, 503 U.S. 249, 254, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992). Accordingly,

where a statute's language is plain, “the sole function of the courts is to enforce it according to its

terms.” United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 241, 109 S. Ct. 1026, 1030, 103

L. Ed. 2d 290 (1989). Based on a review of the plain language of applicable provisions of the

Bankruptcy Code, there is no statutory basis for granting Movant the relief requested in the Motion,

which should therefore be denied.

               i.      There is no statutory basis for the appointment of an examiner in a Chapter
                       15 case, except at the request of a foreign representative.

       16.     Movant asserts that the Court may, or is required to, appoint an examiner under

sections 105(a), 1104, 1129, 1501(a)(4), 1505, 1522(c), 1526, and 1527 of the Bankruptcy Code.

Objection, ¶ 14. However, certain of these sections are inapplicable in a Chapter 15 case, and none

authorizes the Court to appoint an examiner upon the Movant’s request.

       17.     First, sections 1104 and 1129 of the Bankruptcy Code only apply in a Chapter 11

case. 11 U.S.C. § 103(g) (“Except as provided in section 901 of this title, subchapters I, II, and III

of chapter 11 of this title apply only in a case under such chapter”). The Court cannot appoint an

examiner under either of those sections because they are inapplicable to this proceeding.



                                                  8
              Case 11-14074-LSS          Doc 339      Filed 08/13/21     Page 9 of 16




       18.     Next, section 1501(a)(4) of the Bankruptcy Code merely states that one of the

purposes of Chapter 15 of the Bankruptcy Code is the “protection and maximization of the value

of the debtor’s assets;” it does not authorize the Court to grant any relief.

       19.     Section 1505 of the Bankruptcy Code provides that “[a] trustee or another entity

(including an examiner) may be authorized by the court to act in a foreign country on behalf of an

estate created under section 541.” While this section allows the Court to authorize a duly appointed

examiner to take certain actions, it does not authorize the Court to appoint an examiner.

       20.     Likewise, section 1522 of the Bankruptcy Code does not authorize the appointment

of an examiner. Subsection (a) of section 1522 of the Bankruptcy Code provides:

       (a)     The court may grant relief under section 1519 or 1521, or may modify or terminate
               relief under subsection (c), only if the interests of the creditors and other interested
               entities, including the debtor, are sufficiently protected.

11 U.S.C. § 1522(a) (emphasis added). As highlighted here, this subsection limits the Court’s

discretion to grant relief under sections 1519 or 1521 of the Bankruptcy Code, or modify any such

relief under section 1522(c) of the Bankruptcy Code, but it does not independently authorize the

Court to grant any relief. And, importantly, sections 1519 and 1522 of the Bankruptcy Code only

permit the Court to grant the relief specified therein “at the request of the foreign representative.”

See 11 U.S.C. §§ 1519(a); 1521(a), (b), & (c). Subsections (b) and (c) of section 1522 of the

Bankruptcy Code similarly refer to relief previously granted – at the request of a foreign

representative - under sections 1519 or 1521:

       (b)     The court may subject relief granted under section 1519 or 1521, or the operation
               of the debtor's business under section 1520(a)(3), to conditions it considers
               appropriate, including the giving of security or the filing of a bond.

        (c)    The court may, at the request of the foreign representative or an entity affected by
               relief granted under section 1519 or 1521, or at its own motion, modify or
               terminate such relief.

                                                  9
             Case 11-14074-LSS         Doc 339         Filed 08/13/21   Page 10 of 16




11 U.S.C. § 1522(b) & (c) (emphasis added). Lastly, subsection (d) of section 1522 provides:

       (d)     Section 1104(d) shall apply to the appointment of an examiner under this chapter.
               Any examiner shall comply with the qualification requirements imposed on a
               trustee by section 322.

This subsection (by reference to sections 1104(d) and 322 of the Bankruptcy Code) addresses the

qualifications of a duly appointed trustee or examiner and circumstances in which one is unable to

fulfill its mandate; it does not authorize the Court to appoint an examiner.

       21.     Continuing on, sections 1526 and 1527 of the Bankruptcy Code address the means

of cooperation and communication amongst the Court, the foreign court or foreign representative,

and any entity authorized by the Court to act in a Chapter 15 case, including a trustee or examiner.

See 11 U.S.C. 1526 & 1527. Again, these sections would govern the conduct of a duly appointed

examiner, but they do not authorize the Court to appoint one.

       22.     The only sections of Chapter 15 of the Bankruptcy Code that authorize the Court

to appoint an examiner are 1519 and 1521, but, as noted above, in each case the Court may do so

only “at the request of the foreign representative.” 11 U.S.C. §§ 1519(a); 1521(a), (b), & (c).

Interpreting section 1519 or 1522 to allow Movant to request the appointment of an examiner is

contrary to the plain language of those provisions and would render the words “at the request of

the foreign representative” superfluous. See Rea v. Federated Invs., 627 F.3d 937, 941 (3d Cir.

2010) (“We will not contravene congressional intent by implying statutory language that Congress

omitted . . . Nor will we interpret statutory language in a way that would render any part

thereof superfluous.”) (internal citations omitted).

       23.     Lastly, in light of the foregoing, Movant cannot rely on section 105(a) of the

Bankruptcy Code. Section 105(a) of the Bankruptcy Code provides, in relevant part, that the Court

may “issue any order, process, or judgment that is necessary or appropriate to carry out the

                                                 10
                   Case 11-14074-LSS         Doc 339         Filed 08/13/21      Page 11 of 16




provisions of this title.” 11 U.S.C. § 105(a). Section 105(a) of the Bankruptcy Code “does not

allow the bankruptcy court to override explicit mandates of other sections of the Bankruptcy

Code.” 7 As the Supreme Court noted in Law v. Siegel, section 105(a) “confers authority to ‘carry

out’ the provisions of the Code, but it is quite impossible to do that by taking action that the Code

prohibits. That is simply an application of the axiom that a statute's general permission to take

actions of a certain type must yield to a specific prohibition found elsewhere.” 8

            24.      Through sections 1519 and 1522 of the Bankruptcy Code, Congress provided the

bankruptcy courts with authority to grant specified relief in Chapter 15 cases and expressly

provided that such relief could be granted only upon the request of a foreign representative. The

Foreign Representative respectfully submits that this limitation is clear and was deliberate, as it

accords with the principles of comity and respect for foreign judgments that underlie Chapter 15.

The Motion, if granted, would contravene these principles (in addition to the plain language of the

Bankruptcy Code) by allowing the Movant to seek relief in this Court that could significantly

impact the Canadian Proceeding because he is dissatisfied with court-approved developments

therein. This is not the role that Congress envisioned for bankruptcy courts in a Chapter 15 case

where the court has recognized the foreign proceeding as a foreign main proceeding, and thus the

requested relief is neither necessary nor appropriate to carry out the provisions of the Bankruptcy

Code.




7
 Law v. Siegel, 571 U.S. 415, 421, 134 S. Ct. 1188, 1194, 188 L. Ed. 2d 146 (2014) (quoting 2 Collier on Bankruptcy
¶ 105.01[2], p. 105–6 (16th ed. 2013)).
8
    Id. (citations omitted).
                                                        11
             Case 11-14074-LSS          Doc 339       Filed 08/13/21    Page 12 of 16




               ii.     There is no basis in Chapter 15 of the Bankruptcy Code for the appointment
                       of counsel to represent the Crystallex shareholders.

       25.     Movant asks the Court to appoint legal counsel to represent the Debtor’s

shareholders under section 105(a) of the Bankruptcy Code.

       26.     Again, section 105(a) does not permit the Bankruptcy Court to override the specific

mandates of other Bankruptcy Code sections, and it must only be used as necessary and appropriate

to carry out other provisions of the Bankruptcy Code. As noted above, Congress specifically

enumerated the forms of relief the bankruptcy court is permitted to grant in a Chapter 15 case and

upon whose request such relief may be granted. Movant has not, and cannot, point to any provision

in Chapter 15 that contemplates a bankruptcy court’s appointment of, effectively, an official

committee of equity security holders at the request of an individual shareholder.

       27.     Moreover, there is already a committee of equity security holders (the “Ad Hoc

Committee of Shareholders”) with independent legal counsel that has been active in the Canadian

Proceeding, including by raising therein many of the same claims Movant asserts in the Motion.

See, e.g., Factum of Ad Hoc Committee of Shareholders of Crystallex International Corporation

(Motion of the DIP Lender), attached hereto as Exhibit B, at ¶ 9 (“The point of the Shareholders

Variance Motion is to permit the Shareholders Committee to commence proceedings by way of an

action against Crystallex and Tenor . . . to reduce or eliminate certain additional compensation . . .

granted to Tenor in relation to its DIP loans through assignments of the Net Arbitration

Proceeds …”); and ¶ 10 (“Ultimately the Shareholders Variance Motion and the Shareholders

Claim are intended to redress a situation in which members of the Shareholders Committee have




                                                 12
                 Case 11-14074-LSS             Doc 339         Filed 08/13/21      Page 13 of 16




seen their interest in Crystallex and the approximately $1.4 billion award . . . diluted. The balance

of the Net Proceeds has been taken by Tenor through its DIP lending arrangements.”). 9

           28.      The Ad Hoc Committee of Shareholders also moved in the Canadian Proceeding

for official committee status, and the Canadian Court denied that motion as well. 10

           29.      For the foregoing reasons, Movant’s request for appointment of independent

counsel to represent the Debtor’s shareholders should also be denied.

B.         The Motion Should Also be Denied Because the Relief Requested Contravenes the
           Principles of Comity and Respect for Foreign Judgments Underlying Chapter 15 of
           the Bankruptcy Code and is Unnecessary

           30.      Assuming there is a statutory basis to grant it, the Motion should be denied because

the relief requested contravenes the policies and principles underlying Chapter 15 of the

Bankruptcy Code and is, in any event, unnecessary.

           31.      Congress enacted Chapter 15 of the Bankruptcy Code to “incorporate the Model

Law on Cross–Border Insolvency so as to provide effective mechanisms for dealing with cases of

cross-border insolvency,” and with the express objectives of “cooperation between United States

courts, trustees, examiners, debtors and debtors in possession and the courts and other competent

authorities of foreign countries; greater legal certainty for trade and investment; fair and efficient

administration of cross-border insolvencies that protects the interests of all creditors and other

interested entities, including the debtor; the protection and maximization of the debtor's assets; and

the facilitation of the rescue of financially troubled businesses.” In re SPhinX, Ltd., 351 B.R. 103,

112 (Bankr. S.D.N.Y. 2006), aff'd, 371 B.R. 10 (S.D.N.Y. 2007); 11 U.S.C. § 1501(a)(1)-(5).



9
  The Shareholders Variance Motion was dismissed by the Canadian Court and the Ontario Court of Appeal dismissed
the shareholders’ motion for leave to appeal.
10
     A copy of the Ad Hoc Committee of Shareholders’ motion for committee status is attached hereto as Exhibit C.
                                                          13
              Case 11-14074-LSS             Doc 339         Filed 08/13/21     Page 14 of 16




Thus, “a central tenet of Chapter 15 is the importance of comity in cross-border insolvency

proceedings.” In re Cozumel Caribe, S.A. de C.V., 482 B.R. 96 (Bankr.S.D.N.Y.2012). 11

        32.      In contravention of these policies and principles, Movant requests the Court’s

assistance in his efforts to re-litigate, or collaterally attack, the CCAA Financing Order, certain

amendments to the DIP Credit Agreement, the Amended Settlement Agreement, and other orders,

all of which were approved by the Canadian Court and (with limited exceptions) recognized by

this Court. See, e.g., Objection at ¶ 5 (asserting challenge to the Mechanics of Distribution

approved via the DIP Order and DIP amendments); ¶¶ 23-29 (expressing dissatisfaction with the

terms of the Debtor’s court-approved DIP financing); ¶¶ 30-33 (asserting that certain terms of the

Debtor’s court-approved DIP financing constitute fraudulent transfers and tax evasion); ¶¶ 34-35

(asserting that court-approved settlement agreement was a misappropriation of estate assets); ¶¶

36-38 (taking issue with negotiated compromise approved by Canadian Court in connection with

standstill agreement); ¶¶ 39-40 (asserting that court-approved settlement agreement constituted

breach of duties of care and loyalty by Debtor’s board of directors); ¶¶ 41-42 (asserting fraudulent

misrepresentations in connection with court-approved DIP financing); ¶¶ 43-46 (expressing

dissatisfaction with certain terms of court-approved settlement agreement). And, in fact, Movant

admits that he is now seeking relief in this Court because he has been unable to obtain the “review

and redress” he desires in the Canadian Proceeding. Objection, ¶ 65.

        33.      Of course, bankruptcy courts in Chapter 15 cases need not merely accept any

judgment or order entered in a foreign main proceeding and, as Movant notes, may refuse to

recognize and enforce orders under certain circumstances. See Objection, ¶ 64. But, those



 Webster’s dictionary defines “comity of nations” as “the courtesy and friendship of nations marked especially by
11

mutual recognition of executive, legislative, and judicial acts.”
                                                       14
             Case 11-14074-LSS         Doc 339        Filed 08/13/21      Page 15 of 16




circumstances are not present here. First, this Court has already recognized nearly all of the orders

Movant takes issue with in the Motion. Moreover, the cases cited by Movant concern orders or

judgments described as “repugnant to public policy,” “prejudicial to the interests of the United

States,” and “manifestly contrary to the public policy of the United States,” none of which are

remotely close to describing the relief that has been granted in the Canadian Proceeding. And even

assuming any orders of the Canadian Court granted relief unavailable in the United States (and

Movant has not demonstrated as such), as noted by the court in Vitro, “[g]iven Chapter 15's heavy

emphasis on comity, it is not necessary, nor to be expected, that the relief requested by a foreign

representative be identical to, or available under, United States law.”

       34.     In light of the foregoing, the Motion conflicts with the principles of comity and

cooperation by asking this Court to second-guess the judgment of the Canadian Court and the

Monitor appointed to oversee the Canadian Proceeding (as well as re-visit its own rulings

recognizing orders of the Canadian Court) where there is no credible basis for concluding that any

relief granted by the Canadian Court would be prejudicial to the United States or manifestly

contrary to its public policy. In further contravention of the aforementioned principles, the relief

requested would cause inefficiency and uncertainty by introducing another court-appointed entity,

in addition to the Monitor, to oversee and report upon these cross-border proceedings, leading to

duplication of effort and potentially conflicting positions with respect to matters before the

Canadian Court and this Court.

       35.     Lastly, aside from having no basis in law or fact, the relief requested in the Motion

is simply unnecessary. As noted above, there is a represented committee of equity security holders

that has been active in the Canadian Proceeding, and it has already asserted before the Canadian

Court many of the same claims made by Movant in the Motion. Further, there is a court-appointed,

                                                 15
             Case 11-14074-LSS         Doc 339       Filed 08/13/21   Page 16 of 16




neutral party charged with monitoring the proceeding and reporting to the Canadian Court and

interested parties on its progress - which is, in fact, doing so, as demonstrated by the 36 detail

reports the Monitor has filed in the Canadian Proceeding to-date. If the Debtor were not acting

appropriately, as Movant alleges, the Monitor, which has a duty to the Canadian Court as its

officer, would have reported as such. To the contrary, however, the Monitor’s reports have

contained statements that the Debtor is making progress in the Canadian Proceeding and has acted

in good faith. See, e.g., Exhibit A, ¶ 65 (“The Monitor is of the view that the Applicant has made

progress and is continuing to act in good faith and with due diligence.”).

                                         CONCLUSION

               WHEREFORE, the Foreign Representative respectfully requests that the Court deny

the Motion and grant such other and further relief as it deems just and proper.

 Dated: August 13, 2021                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
        Wilmington, Delaware
                                         /s/ Shane M. Reil
                                         Matthew B. Lunn (No. 4119)
                                         Shane M. Reil (No. 6145)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Mlunn@ycst.com
                                         Sreil@ycst.com

                                         Counsel to the Foreign Representative




                                                16
